Citation Nr: 0918741	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  93-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back condition.

2.  Entitlement to an evaluation in excess of 30 percent for 
conversion disorder for the period from January 9, 1998 to 
April 12, 2000.

3.  Entitlement to an evaluation in excess of 70 percent for 
conversion disorder for the period from April 13, 2000 to 
October 4, 2001.

4.  Entitlement to an effective date prior to May 29, 1997, 
for the award of entitlement to service connection for 
arthritis of the lumbar spine with disc herniation.


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
October 1974.

These matters come before the Board of Veterans' Appeals 
(Board) from various rating decisions by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2006, the Board remanded these matters to the RO 
via the Appeal Management Center (AMC) for additional 
development and readjudication. 

In an October 2008 rating decision, the RO awarded service 
connection and assigned a 20 percent rating for arthritis of 
the lumbar spine with disc herniation, effective May 29, 
1997.   As this is a full grant of the benefit sought on 
appeal, the claim for service connection for arthritis of the 
lumbar spine is no longer in appellate status before the 
Board.  

The issue of entitlement to an effective date prior to May 
29, 1997, for the award of entitlement to service connection 
for arthritis of the lumbar spine with disc herniation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC, in Washington, DC.

As a final preliminary matter, the Board notes that the 
Veteran seems to be claiming entitlement to an effective date 
prior to December 17, 1990 for the award of service 
connection for conversion disorder in a July 2008 written 
statement of record.  This matter is referred to the RO for 
proper adjudication. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a July 1988 rating decision, the RO denied reopening 
the Veteran's claim for service connection for a low back 
condition; after being notified of the denial, the Veteran 
did not file a substantive appeal for this matter.

3.  Additional evidence received since the July 1988 rating 
decision is cumulative or redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a low back condition.

4.  From January 9, 1998 to April 12, 2000, competent medical 
evidence demonstrates that the Veteran's service-connected 
conversion disorder was manifested by no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

5.  From April 13, 2000 to October 4, 2001, competent medical 
evidence demonstrates that the Veteran's service-connected 
conversion disorder was not manifested by total social and 
occupational impairment.


CONCLUSIONS OF LAW

1. The July 1988 RO rating decision that denied reopening the 
claim for service connection for a low back condition is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's July 1988 denial is 
not new and material, the criteria for reopening the claim 
for service connection for a low back condition are not met.  
38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1103 (2008).

3.  From January 9, 1998 to April 12, 2000, the schedular 
criteria for a rating in excess of 30 percent for conversion 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (2008).

4.  From April 13, 2000 to October 4, 2001, the schedular 
criteria for a rating in excess of 70 percent for conversion 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his petition to reopen the 
claims for entitlement to service connection for a back 
disorder and conversion disorder in December 1990.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in September 2006 and July 
2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in 
October 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in September 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. § 5103(a) for increased compensation claims.  
Notice as to this matter was provided in June 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

A review of the September 2006 and July 2007 VCAA notice 
letters shows the RO identified the basis for the denial in 
the prior decision and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection for a low 
back condition that were found insufficient in the previous 
denial.  The Board finds the notice requirements pertinent to 
the issue on appeal addressed in this decision have been met.  
The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
records from the Social Security Administration (SSA), and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations to assess the nature and etiology of his 
claimed back and service-connected conversion disorder 
disabilities.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

Historically, in November 1974, the Veteran filed a claim for 
service connection for back problems.

In an April 1975 rating decision, the RO denied the Veteran's 
claim for service connection for a back injury, stating that 
scoliosis of the dorsal spine was a constitutional or 
developmental abnormality that was not a disability under VA 
law. The Veteran did not appeal that action. 

In a July 1988 rating decision, the RO declined to reopen the 
Veteran's claim for service connection for a back disorder 
because the evidence submitted was not new and material.  The 
veteran filed a timely notice of disagreement, and a 
statement of the case was issued in March 1989.  The Veteran 
did not perfect an appeal.

In a May 1991 rating decision, the RO again declined to 
reopen the Veteran's claim for a back condition.  In May 
1992, the Veteran disagreed with the May 1991 rating decision 
and perfected his appeal to the Board.  In November 1996, the 
Board found that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for a back disorder.  The Veteran then appealed 
the November 1996 Board decision to the Court.

During the process of review of the Veteran's appeal by the 
Court, the Veteran submitted a claim in May 1997 for, among 
other issues, service connection for arthritis in his lower 
back.  In a June 1997 rating decision, the RO adjudicated the 
May 1997 claim on a new and material basis and found that new 
and material evidence had not been received to reopen the 
claim of service connection for a back condition.  In July 
1997, the Veteran disagreed with the June 1997 RO decision, 
the RO issued a statement of the case in July 1997, framing 
the issue on a new and material basis, and the Veteran 
perfected his appeal to the Board in July 1997.

In a November 1998 Order, the Court vacated the Board's 
November 1996 decision that declined to reopen the Veteran's 
service connection for a back disorder claim and remanded the 
claim to the Board.  It appears from the record that upon the 
Court's November 1998 remand, the Board merged the Veteran's 
May 1997 claim for service connection for arthritis of the 
lower back with the previous claim of whether new and 
material evidence had been received to reopen the claim of 
service connection for a back disorder.  In a May 1999 remand 
decision, the Board instructed the RO to readjudicate the 
issue on appeal and determine whether new and material 
evidence had been submitted to reopen the previously denied 
claim for service connection for a back disorder. 

Thereafter, in a June 2004 decision, the Board again declined 
to reopen the Veteran's claim of service connection for a 
back disorder.  The Veteran appealed the June 2004 Board 
decision to the Court.

In the September 2005 Joint Motion for Partial Remand, the 
parties asserted that the Veteran's May 1997 claim for 
arthritis of the back was in fact a new claim that should 
have been adjudicated by the RO on a de novo basis instead of 
being merged with the Veteran's ongoing appeal regarding 
whether new and material evidence had been received to reopen 
the Veteran's claim for service connection for a back 
disorder.  The parties relied on Ephraim v. Brown, 82 F.3d. 
399, 401-02 (Fed. Cir. 1996), which holds that newly 
diagnosed disorders, whether or not medically related to the 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered.  Therefore, the 
parties stated that the Board should review the entire 
evidence of record and adjudicate the claim for service 
connection for arthritis of the lumbar spine on a de novo 
basis.

In August 2006, the Board remanded these matters to the RO 
via the AMC for additional development and readjudication.  
The Board noted that the RO was to adjudicate the Veteran's 
claim for service connection for arthritis of the lumbar 
spine in the first instance.  

In an October 2008 rating decision, the RO awarded service 
connection and assigned a 20 percent rating for arthritis of 
the lumbar spine with disc herniation, effective May 29, 
1997.   The Board notes that this is a full grant of the 
benefit sought on appeal.  Consequently, the claim for 
service connection for arthritis of the lumbar spine is no 
longer in appellate status before the Board.  Thereafter, in 
an October 2008 SSOC, the RO indicated that new and material 
evidence to reopen the claim of service connection for a back 
disorder (separate and distinct from arthritis) had not been 
received.

As the issue of whether new and material evidence has been 
received to reopen the claim of service connection for a back 
disorder remains in appellate status, the Board will now 
determine whether the Veteran has submitted new and material 
evidence to reopen his claim for service connection for a 
back disorder (other than arthritis of the lumbar spine with 
disc herniation).

The Veteran's spine was noted to be normal in the September 
1971 enlistment examination report.  In April 1973, while at 
an aid station, the Veteran complained of intermittent lower 
back pain for three years.  Additional service treatment 
records dated in September and October 1973 reflect 
complaints of back pain.  In his September 1974 service 
separation examination report, the Veteran's spine was 
evaluated as abnormal and slight scoliosis of the dorsal 
spine was found.  

In a February 1975 VA examination report, the Veteran gave a 
history of intermittent low back pain before, during, and 
after service.  Physical examination findings were noted as 
normal vertebral alignment of the lumbar spine, no 
tenderness, full and painless range of motion of the lumbar 
spine, and negative straight leg raising.  X-rays revealed 
mild narrowing of the L4-5 intervertebral disc space, well 
maintained and normally aligned vertebral bodies, and mild 
scoliotic curvature on the AP projection (may be related to 
patient positioning).  The examiner diagnosed narrowing of 
L4-5 disc space.

As noted above, in an April 1975 rating decision, the RO 
denied the Veteran's claim for service connection for a back 
injury, stating that scoliosis of the dorsal spine was a 
constitutional or developmental abnormality that was not a 
disability under VA law.  The Veteran did not appeal that 
action. 

In a June 1988 statement, the Veteran stated that he had low 
back pain in service after lifting a heavy wheel and tire in 
April 1972.  In a July 1988 rating decision, the RO declined 
to reopen the Veteran's claim for service connection for 
dorsal spine condition because the evidence submitted was not 
new and material.  The Veteran did not file a substantive 
appeal for this matter.  As such, the July 1988 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The Veteran again sought to reopen his claim for service 
connection for a back condition in December 1990.  This 
appeal arises from the RO's May 1991 denial to reopen the 
Veteran's claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) was revised, effective on August 29, 2001.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  As the Veteran's claim was filed in 
1990, these changes do not apply to the present case.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the July 1988 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the July 1988 denial 
includes statements from the Veteran; lay statements; private 
treatment records; SSA records; VA treatment records; and VA 
examination reports dated in September 1995, January 2002, 
February 2003, July 2007, and May 2008. 

On several occasions from December 1988 to February 1991, the 
Veteran was seen at a VA facility for complaints of low back 
pain.  A December 1988 X-ray report revealed straightening of 
the lumbar segment suggesting effects of muscle spasms as 
well as moderate spurring anteriorly of L4. 

In a March 1989 private treatment record from Woodhill Family 
Medicine, the Veteran complained of straining his lower back 
when lifting a tire during service.  The examiner assessed 
chronic low back pain. 

A June 1990 CT (computerized tomography) scan of the lumbar 
spine from Baptist Medical Center revealed mild broad base 
bulging at L3-4 and L4-5 levels, but no features to suggest 
an underlying disc herniation.

In a December 1990 statement, the Veteran reported that he 
had muscular back pains prior to service and injured his back 
during service when lifting a wheel and tire.

In a September 1995 VA orthopedic examination report, the 
Veteran gave a history of lower back pain since service.  The 
examiner diagnosed mechanical lower back pain.  VA X-rays of 
the lumbar spine dated in September 1995 showed minimal 
findings of an osteophyte at L4 and minimal wedging of L1 and 
L2.

Additional VA outpatient treatment notes dated from November 
1996 to August 2002 are consistent for showing complaints and 
continuous treatment of degenerative joint disease of the 
lumbar spine associated with chronic low back pain.

In a February 1997 statement, the Veteran indicated that he 
did not have a back injury until he was injured during 
service. 
 
Private treatment records from CRC dated in September and 
October 1997 reflect findings of mechanical low back pain. 

An undated VA treatment record had a problem list including 
lumbosacral spondylosis, lumbago, osteoarthritis, and 
lumbosacral neuritis NOS (not otherwise specified).
In a June 1998 statement, the Veteran indicated that VA 
constantly uses the diagnosis of scoliosis of the dorsal 
spine and that the correct diagnosis of his low back 
condition was degenerative disc disease. 

A March 2000 VA X-ray report listed an impression of mild 
spondylosis and mild L3-L4 disc space narrowing.

A May 2001 VA MRI report listed an impression of mild 
degenerative stenosis of the lumbar spine, most pronounced at 
the L3-4 level. 

A June 2001 private treatment note from B.D.O., M.D. listed 
an impression of lumbar spine stenosis with possible disc 
herniation at L3-4.  

A November  2001 private treatment note from R.W., M.D. 
listed physical impairments of mild L3-4 stenosis and 
questionable HNP (herniated nucleus pulposus).  

In a January 2002 VA neurological disorder examination 
report, the Veteran complained of low back pain.  The 
examiner stated that : claim of service connection for a back 
disorder "apparently the back pain started while he was in 
service."  It was not indicated whether the examiner 
obtained this information from the Veteran, or from a review 
of the claims folder.  The examiner diagnosed low back pain 
syndrome with no evidence of lumbosacral radiculopathy.

In a February 2003 VA neurological disorder examination 
report, the examiner opined that records supported the fact 
that the Veteran had degenerative osteoarthritis of the 
lumbar spine with no clinical signs of radiculopathy.  

A SSA disability determination report received in July 2003 
reflected a primary diagnosis of epilepsy (major or minor 
motor seizures) and a secondary diagnosis of affective or 
mood disorders with a disability onset date of October 5, 
2001.

Additional VA outpatient treatment notes dated from January 
2004 to March 2008 show complaints and continuous treatment 
of low back pain.
An April 2007 VA MRI report listed an impression of 
degenerative disease of L4/5 and L5/1.  

In a July 2007 VA spine examination report, the examiner 
noted that there was no noted kyphosis, scoliosis, or 
lordosis.  He then diagnosed degenerative disc disease of the 
lumbar spine.  An examiner listed an impression of disk 
herniation at L5-S1 and advanced degenerative joint disease 
of the lumbar spine in the July 2007 VA neurological 
disorders examination report.

In a May 2008 VA examination addendum, the examiner opined 
that it was at least as likely as not that the disk space 
narrowing shown in 1975 was related to the Veteran's 
complaints of low back pain in 1974 while on active duty.  He 
opined that it was not at least as likely as not that the 
disk space narrowing shown in 1975 was related to the 
findings of scoliosis shown on service discharge.  The 
examiner further opined that it was at least as likely as not 
that the Veteran's current arthritis and degenerative disk 
disease of the lumbar spine were related to the in-service 
event diagnosed as sprain as well as to the findings of disc 
space narrowing shown in 1975.  He also opined that it was at 
least as likely as not that the Veteran's scoliosis was due 
to muscle spasms and noted that no imaging study or 
examination since 1975 had mentioned scoliosis. 

The Board notes that none of the evidence added to the record 
since the RO's July 1988 decision, either by itself or in the 
context of all the evidence, provides medical evidence 
reflecting that the Veteran is currently suffering from a low 
back condition (other than arthritis of the lumbar spine with 
disc herniation) that is related to disease or injury 
incurred in or aggravated during his active service or that 
was incurred within a year after his separation from service.  
Consequently, the Board concludes that the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for entitlement to service 
connection for a low back condition.  In addition, the new 
evidence of record does not bear directly and substantially 
upon the issue of whether the Veteran is entitled to service 
connection for a low back condition (other than arthritis of 
the lumbar spine with disc herniation).  Additional new 
evidence by itself or in connection with other evidence is 
also not so significant that it must be considered in order 
to fairly decide the merits of the Veteran's claim.  
Therefore, the Board finds that the Veteran's claim for 
entitlement to service connection for a low back condition is 
not reopened.  Until the Veteran meets his threshold burden 
of submitting new and material evidence in order to reopen 
his claim, the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Evaluations for Conversion Disorder

Historically, in a November 1996 decision, the Board granted 
entitlement to service connection for a conversion disorder.  
Thereafter, in a November 1996 rating decision, the RO 
granted service connection for conversion disorder, 
manifested by shaking of the head, and assigned a 10 percent 
rating, effective December 17, 1990.  The Veteran timely 
appealed, requesting an increased rating.  

In a March 1998 rating decision, the RO increased the 
Veteran's evaluation to 30 percent for conversion disorder, 
effective January 9, 1998.  In a May 1999 decision, the Board 
denied the Veteran's claim for an evaluation in excess of 10 
percent prior to January 9, 1998, and in excess of 30 percent 
from January 9, 1998, for conversion disorder.

In a May 2000 rating decision, the RO increased the Veteran's 
evaluation to 50 percent for conversion disorder, effective 
April 13, 2000.  

In a January 2001 Joint Motion for Remand, it was noted that 
the Veteran dismissed any claim for an increased rating prior 
to January 9, 1998.  In addition, the parties agreed that the 
Board failed to provide adequate reasons and bases in denying 
an increased rating in excess of 30 percent from January 9, 
1998 for conversion disorder.  It was noted that the Board 
failed to fully discuss a VA physician's February 1998 
examination findings, including his notations concerning the 
appellant's suicidal tendencies, panic-like episodes, and 
history provided by the appellant of missing 200 to 400 hours 
of work in 1998. 

In a July 2003 rating decision, the RO increased the 
Veteran's evaluation to 100 percent, effective October 5, 
2001.  Therefore, the issue remaining regarding an increased 
rating for the Veteran's conversion disorder addresses the 
period from January 9, 1998 to October 4, 2001.

In a June 2004 decision, the Board denied the Veteran's claim 
for an increased evaluation for conversion disorder for the 
period from January 9, 1998 to April 12, 2000, and increased 
the Veteran's evaluation to 70 percent for the period from 
April 13, 2000 to October 4, 2001.  The Veteran appealed the 
Board's decision to the Court.  

In an October 2005 Order, the Court granted the September 
2005 Joint Motion for Partial Remand, and remanded the case 
for action consistent with the motion.  In the September 2005 
Joint Motion, the parties indicated that none of the 
developmental requirements pursuant to the January 2001 Joint 
Motion for Remand had been satisfied concerning the claim for 
a rating in excess of 30 percent from January 9, 1998.  In 
the June 2004 decision, the Board did not address the VA 
physician's February 1998 examination findings with respect 
to the appellant's suicidal tendencies as well as employment 
and marital problems.  In addition, the Board did not address 
his findings that the Veteran missed 200 to 400 hours of work 
in 1998 when determining that the appellant was not entitled 
to extraschedular considerations under 38 C.F.R. § 3.321.  
Concerning the claim for a rating in excess of 70 percent for 
conversion disorder from April 13, 2000 to October 4, 2001, 
the parties agreed that the Board did not consider whether 
the appellant was entitled to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 during that time period.  The 
Board was instructed to address the viability of an 
extraschedular claim for that time period, including 
discussion of VA treatment notes dated in April 2000, July 
2000, and June 2001. 

Thereafter, in August 2006, the Board remanded these matters 
to the RO via the AMC for additional development and 
readjudication.  In an October 2008 SSOC, the RO continued 
the previously assigned ratings for the Veteran's service-
connected conversion disorder.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  The 
Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matters is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

As noted above, the Veteran has been assigned a 30 percent 
rating, for the period from January 9, 1998 to April 12, 
2000, and a 70 percent rating, for the period from April 13, 
2000 to October 4, 2001, for his service-connected conversion 
disorder, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9424 
(2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9424 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back condition.

2.  Entitlement to an evaluation in excess of 30 percent for 
conversion disorder for the period from January 9, 1998 to 
April 12, 2000.

3.  Entitlement to an evaluation in excess of 70 percent for 
conversion disorder for the period from April 13, 2000 to 
October 4, 2001.

4.  Entitlement to an effective date prior to May 29, 1997, 
for the award of entitlement to service connection for 
arthritis of the lumbar spine with disc herniation.


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
October 1974.

These matters come before the Board of Veterans' Appeals 
(Board) from various rating decisions by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2006, the Board remanded these matters to the RO 
via the Appeal Management Center (AMC) for additional 
development and readjudication. 

In an October 2008 rating decision, the RO awarded service 
connection and assigned a 20 percent rating for arthritis of 
the lumbar spine with disc herniation, effective May 29, 
1997.   As this is a full grant of the benefit sought on 
appeal, the claim for service connection for arthritis of the 
lumbar spine is no longer in appellate status before the 
Board.  

The issue of entitlement to an effective date prior to May 
29, 1997, for the award of entitlement to service connection 
for arthritis of the lumbar spine with disc herniation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC, in Washington, DC.

As a final preliminary matter, the Board notes that the 
Veteran seems to be claiming entitlement to an effective date 
prior to December 17, 1990 for the award of service 
connection for conversion disorder in a July 2008 written 
statement of record.  This matter is referred to the RO for 
proper adjudication. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a July 1988 rating decision, the RO denied reopening 
the Veteran's claim for service connection for a low back 
condition; after being notified of the denial, the Veteran 
did not file a substantive appeal for this matter.

3.  Additional evidence received since the July 1988 rating 
decision is cumulative or redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a low back condition.

4.  From January 9, 1998 to April 12, 2000, competent medical 
evidence demonstrates that the Veteran's service-connected 
conversion disorder was manifested by no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

5.  From April 13, 2000 to October 4, 2001, competent medical 
evidence demonstrates that the Veteran's service-connected 
conversion disorder was not manifested by total social and 
occupational impairment.


CONCLUSIONS OF LAW

1. The July 1988 RO rating decision that denied reopening the 
claim for service connection for a low back condition is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's July 1988 denial is 
not new and material, the criteria for reopening the claim 
for service connection for a low back condition are not met.  
38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1103 (2008).

3.  From January 9, 1998 to April 12, 2000, the schedular 
criteria for a rating in excess of 30 percent for conversion 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (2008).

4.  From April 13, 2000 to October 4, 2001, the schedular 
criteria for a rating in excess of 70 percent for conversion 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his petition to reopen the 
claims for entitlement to service connection for a back 
disorder and conversion disorder in December 1990.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in September 2006 and July 
2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in 
October 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in September 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. § 5103(a) for increased compensation claims.  
Notice as to this matter was provided in June 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

A review of the September 2006 and July 2007 VCAA notice 
letters shows the RO identified the basis for the denial in 
the prior decision and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection for a low 
back condition that were found insufficient in the previous 
denial.  The Board finds the notice requirements pertinent to 
the issue on appeal addressed in this decision have been met.  
The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
records from the Social Security Administration (SSA), and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations to assess the nature and etiology of his 
claimed back and service-connected conversion disorder 
disabilities.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

Historically, in November 1974, the Veteran filed a claim for 
service connection for back problems.

In an April 1975 rating decision, the RO denied the Veteran's 
claim for service connection for a back injury, stating that 
scoliosis of the dorsal spine was a constitutional or 
developmental abnormality that was not a disability under VA 
law. The Veteran did not appeal that action. 

In a July 1988 rating decision, the RO declined to reopen the 
Veteran's claim for service connection for a back disorder 
because the evidence submitted was not new and material.  The 
veteran filed a timely notice of disagreement, and a 
statement of the case was issued in March 1989.  The Veteran 
did not perfect an appeal.

In a May 1991 rating decision, the RO again declined to 
reopen the Veteran's claim for a back condition.  In May 
1992, the Veteran disagreed with the May 1991 rating decision 
and perfected his appeal to the Board.  In November 1996, the 
Board found that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for a back disorder.  The Veteran then appealed 
the November 1996 Board decision to the Court.

During the process of review of the Veteran's appeal by the 
Court, the Veteran submitted a claim in May 1997 for, among 
other issues, service connection for arthritis in his lower 
back.  In a June 1997 rating decision, the RO adjudicated the 
May 1997 claim on a new and material basis and found that new 
and material evidence had not been received to reopen the 
claim of service connection for a back condition.  In July 
1997, the Veteran disagreed with the June 1997 RO decision, 
the RO issued a statement of the case in July 1997, framing 
the issue on a new and material basis, and the Veteran 
perfected his appeal to the Board in July 1997.

In a November 1998 Order, the Court vacated the Board's 
November 1996 decision that declined to reopen the Veteran's 
service connection for a back disorder claim and remanded the 
claim to the Board.  It appears from the record that upon the 
Court's November 1998 remand, the Board merged the Veteran's 
May 1997 claim for service connection for arthritis of the 
lower back with the previous claim of whether new and 
material evidence had been received to reopen the claim of 
service connection for a back disorder.  In a May 1999 remand 
decision, the Board instructed the RO to readjudicate the 
issue on appeal and determine whether new and material 
evidence had been submitted to reopen the previously denied 
claim for service connection for a back disorder. 

Thereafter, in a June 2004 decision, the Board again declined 
to reopen the Veteran's claim of service connection for a 
back disorder.  The Veteran appealed the June 2004 Board 
decision to the Court.

In the September 2005 Joint Motion for Partial Remand, the 
parties asserted that the Veteran's May 1997 claim for 
arthritis of the back was in fact a new claim that should 
have been adjudicated by the RO on a de novo basis instead of 
being merged with the Veteran's ongoing appeal regarding 
whether new and material evidence had been received to reopen 
the Veteran's claim for service connection for a back 
disorder.  The parties relied on Ephraim v. Brown, 82 F.3d. 
399, 401-02 (Fed. Cir. 1996), which holds that newly 
diagnosed disorders, whether or not medically related to the 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered.  Therefore, the 
parties stated that the Board should review the entire 
evidence of record and adjudicate the claim for service 
connection for arthritis of the lumbar spine on a de novo 
basis.

In August 2006, the Board remanded these matters to the RO 
via the AMC for additional development and readjudication.  
The Board noted that the RO was to adjudicate the Veteran's 
claim for service connection for arthritis of the lumbar 
spine in the first instance.  

In an October 2008 rating decision, the RO awarded service 
connection and assigned a 20 percent rating for arthritis of 
the lumbar spine with disc herniation, effective May 29, 
1997.   The Board notes that this is a full grant of the 
benefit sought on appeal.  Consequently, the claim for 
service connection for arthritis of the lumbar spine is no 
longer in appellate status before the Board.  Thereafter, in 
an October 2008 SSOC, the RO indicated that new and material 
evidence to reopen the claim of service connection for a back 
disorder (separate and distinct from arthritis) had not been 
received.

As the issue of whether new and material evidence has been 
received to reopen the claim of service connection for a back 
disorder remains in appellate status, the Board will now 
determine whether the Veteran has submitted new and material 
evidence to reopen his claim for service connection for a 
back disorder (other than arthritis of the lumbar spine with 
disc herniation).

The Veteran's spine was noted to be normal in the September 
1971 enlistment examination report.  In April 1973, while at 
an aid station, the Veteran complained of intermittent lower 
back pain for three years.  Additional service treatment 
records dated in September and October 1973 reflect 
complaints of back pain.  In his September 1974 service 
separation examination report, the Veteran's spine was 
evaluated as abnormal and slight scoliosis of the dorsal 
spine was found.  

In a February 1975 VA examination report, the Veteran gave a 
history of intermittent low back pain before, during, and 
after service.  Physical examination findings were noted as 
normal vertebral alignment of the lumbar spine, no 
tenderness, full and painless range of motion of the lumbar 
spine, and negative straight leg raising.  X-rays revealed 
mild narrowing of the L4-5 intervertebral disc space, well 
maintained and normally aligned vertebral bodies, and mild 
scoliotic curvature on the AP projection (may be related to 
patient positioning).  The examiner diagnosed narrowing of 
L4-5 disc space.

As noted above, in an April 1975 rating decision, the RO 
denied the Veteran's claim for service connection for a back 
injury, stating that scoliosis of the dorsal spine was a 
constitutional or developmental abnormality that was not a 
disability under VA law.  The Veteran did not appeal that 
action. 

In a June 1988 statement, the Veteran stated that he had low 
back pain in service after lifting a heavy wheel and tire in 
April 1972.  In a July 1988 rating decision, the RO declined 
to reopen the Veteran's claim for service connection for 
dorsal spine condition because the evidence submitted was not 
new and material.  The Veteran did not file a substantive 
appeal for this matter.  As such, the July 1988 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The Veteran again sought to reopen his claim for service 
connection for a back condition in December 1990.  This 
appeal arises from the RO's May 1991 denial to reopen the 
Veteran's claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) was revised, effective on August 29, 2001.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  As the Veteran's claim was filed in 
1990, these changes do not apply to the present case.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the July 1988 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the July 1988 denial 
includes statements from the Veteran; lay statements; private 
treatment records; SSA records; VA treatment records; and VA 
examination reports dated in September 1995, January 2002, 
February 2003, July 2007, and May 2008. 

On several occasions from December 1988 to February 1991, the 
Veteran was seen at a VA facility for complaints of low back 
pain.  A December 1988 X-ray report revealed straightening of 
the lumbar segment suggesting effects of muscle spasms as 
well as moderate spurring anteriorly of L4. 

In a March 1989 private treatment record from Woodhill Family 
Medicine, the Veteran complained of straining his lower back 
when lifting a tire during service.  The examiner assessed 
chronic low back pain. 

A June 1990 CT (computerized tomography) scan of the lumbar 
spine from Baptist Medical Center revealed mild broad base 
bulging at L3-4 and L4-5 levels, but no features to suggest 
an underlying disc herniation.

In a December 1990 statement, the Veteran reported that he 
had muscular back pains prior to service and injured his back 
during service when lifting a wheel and tire.

In a September 1995 VA orthopedic examination report, the 
Veteran gave a history of lower back pain since service.  The 
examiner diagnosed mechanical lower back pain.  VA X-rays of 
the lumbar spine dated in September 1995 showed minimal 
findings of an osteophyte at L4 and minimal wedging of L1 and 
L2.

Additional VA outpatient treatment notes dated from November 
1996 to August 2002 are consistent for showing complaints and 
continuous treatment of degenerative joint disease of the 
lumbar spine associated with chronic low back pain.

In a February 1997 statement, the Veteran indicated that he 
did not have a back injury until he was injured during 
service. 
 
Private treatment records from CRC dated in September and 
October 1997 reflect findings of mechanical low back pain. 

An undated VA treatment record had a problem list including 
lumbosacral spondylosis, lumbago, osteoarthritis, and 
lumbosacral neuritis NOS (not otherwise specified).
In a June 1998 statement, the Veteran indicated that VA 
constantly uses the diagnosis of scoliosis of the dorsal 
spine and that the correct diagnosis of his low back 
condition was degenerative disc disease. 

A March 2000 VA X-ray report listed an impression of mild 
spondylosis and mild L3-L4 disc space narrowing.

A May 2001 VA MRI report listed an impression of mild 
degenerative stenosis of the lumbar spine, most pronounced at 
the L3-4 level. 

A June 2001 private treatment note from B.D.O., M.D. listed 
an impression of lumbar spine stenosis with possible disc 
herniation at L3-4.  

A November  2001 private treatment note from R.W., M.D. 
listed physical impairments of mild L3-4 stenosis and 
questionable HNP (herniated nucleus pulposus).  

In a January 2002 VA neurological disorder examination 
report, the Veteran complained of low back pain.  The 
examiner stated that : claim of service connection for a back 
disorder "apparently the back pain started while he was in 
service."  It was not indicated whether the examiner 
obtained this information from the Veteran, or from a review 
of the claims folder.  The examiner diagnosed low back pain 
syndrome with no evidence of lumbosacral radiculopathy.

In a February 2003 VA neurological disorder examination 
report, the examiner opined that records supported the fact 
that the Veteran had degenerative osteoarthritis of the 
lumbar spine with no clinical signs of radiculopathy.  

A SSA disability determination report received in July 2003 
reflected a primary diagnosis of epilepsy (major or minor 
motor seizures) and a secondary diagnosis of affective or 
mood disorders with a disability onset date of October 5, 
2001.

Additional VA outpatient treatment notes dated from January 
2004 to March 2008 show complaints and continuous treatment 
of low back pain.
An April 2007 VA MRI report listed an impression of 
degenerative disease of L4/5 and L5/1.  

In a July 2007 VA spine examination report, the examiner 
noted that there was no noted kyphosis, scoliosis, or 
lordosis.  He then diagnosed degenerative disc disease of the 
lumbar spine.  An examiner listed an impression of disk 
herniation at L5-S1 and advanced degenerative joint disease 
of the lumbar spine in the July 2007 VA neurological 
disorders examination report.

In a May 2008 VA examination addendum, the examiner opined 
that it was at least as likely as not that the disk space 
narrowing shown in 1975 was related to the Veteran's 
complaints of low back pain in 1974 while on active duty.  He 
opined that it was not at least as likely as not that the 
disk space narrowing shown in 1975 was related to the 
findings of scoliosis shown on service discharge.  The 
examiner further opined that it was at least as likely as not 
that the Veteran's current arthritis and degenerative disk 
disease of the lumbar spine were related to the in-service 
event diagnosed as sprain as well as to the findings of disc 
space narrowing shown in 1975.  He also opined that it was at 
least as likely as not that the Veteran's scoliosis was due 
to muscle spasms and noted that no imaging study or 
examination since 1975 had mentioned scoliosis. 

The Board notes that none of the evidence added to the record 
since the RO's July 1988 decision, either by itself or in the 
context of all the evidence, provides medical evidence 
reflecting that the Veteran is currently suffering from a low 
back condition (other than arthritis of the lumbar spine with 
disc herniation) that is related to disease or injury 
incurred in or aggravated during his active service or that 
was incurred within a year after his separation from service.  
Consequently, the Board concludes that the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for entitlement to service 
connection for a low back condition.  In addition, the new 
evidence of record does not bear directly and substantially 
upon the issue of whether the Veteran is entitled to service 
connection for a low back condition (other than arthritis of 
the lumbar spine with disc herniation).  Additional new 
evidence by itself or in connection with other evidence is 
also not so significant that it must be considered in order 
to fairly decide the merits of the Veteran's claim.  
Therefore, the Board finds that the Veteran's claim for 
entitlement to service connection for a low back condition is 
not reopened.  Until the Veteran meets his threshold burden 
of submitting new and material evidence in order to reopen 
his claim, the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Evaluations for Conversion Disorder

Historically, in a November 1996 decision, the Board granted 
entitlement to service connection for a conversion disorder.  
Thereafter, in a November 1996 rating decision, the RO 
granted service connection for conversion disorder, 
manifested by shaking of the head, and assigned a 10 percent 
rating, effective December 17, 1990.  The Veteran timely 
appealed, requesting an increased rating.  

In a March 1998 rating decision, the RO increased the 
Veteran's evaluation to 30 percent for conversion disorder, 
effective January 9, 1998.  In a May 1999 decision, the Board 
denied the Veteran's claim for an evaluation in excess of 10 
percent prior to January 9, 1998, and in excess of 30 percent 
from January 9, 1998, for conversion disorder.

In a May 2000 rating decision, the RO increased the Veteran's 
evaluation to 50 percent for conversion disorder, effective 
April 13, 2000.  

In a January 2001 Joint Motion for Remand, it was noted that 
the Veteran dismissed any claim for an increased rating prior 
to January 9, 1998.  In addition, the parties agreed that the 
Board failed to provide adequate reasons and bases in denying 
an increased rating in excess of 30 percent from January 9, 
1998 for conversion disorder.  It was noted that the Board 
failed to fully discuss a VA physician's February 1998 
examination findings, including his notations concerning the 
appellant's suicidal tendencies, panic-like episodes, and 
history provided by the appellant of missing 200 to 400 hours 
of work in 1998. 

In a July 2003 rating decision, the RO increased the 
Veteran's evaluation to 100 percent, effective October 5, 
2001.  Therefore, the issue remaining regarding an increased 
rating for the Veteran's conversion disorder addresses the 
period from January 9, 1998 to October 4, 2001.

In a June 2004 decision, the Board denied the Veteran's claim 
for an increased evaluation for conversion disorder for the 
period from January 9, 1998 to April 12, 2000, and increased 
the Veteran's evaluation to 70 percent for the period from 
April 13, 2000 to October 4, 2001.  The Veteran appealed the 
Board's decision to the Court.  

In an October 2005 Order, the Court granted the September 
2005 Joint Motion for Partial Remand, and remanded the case 
for action consistent with the motion.  In the September 2005 
Joint Motion, the parties indicated that none of the 
developmental requirements pursuant to the January 2001 Joint 
Motion for Remand had been satisfied concerning the claim for 
a rating in excess of 30 percent from January 9, 1998.  In 
the June 2004 decision, the Board did not address the VA 
physician's February 1998 examination findings with respect 
to the appellant's suicidal tendencies as well as employment 
and marital problems.  In addition, the Board did not address 
his findings that the Veteran missed 200 to 400 hours of work 
in 1998 when determining that the appellant was not entitled 
to extraschedular considerations under 38 C.F.R. § 3.321.  
Concerning the claim for a rating in excess of 70 percent for 
conversion disorder from April 13, 2000 to October 4, 2001, 
the parties agreed that the Board did not consider whether 
the appellant was entitled to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 during that time period.  The 
Board was instructed to address the viability of an 
extraschedular claim for that time period, including 
discussion of VA treatment notes dated in April 2000, July 
2000, and June 2001. 

Thereafter, in August 2006, the Board remanded these matters 
to the RO via the AMC for additional development and 
readjudication.  In an October 2008 SSOC, the RO continued 
the previously assigned ratings for the Veteran's service-
connected conversion disorder.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  The 
Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matters is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

As noted above, the Veteran has been assigned a 30 percent 
rating, for the period from January 9, 1998 to April 12, 
2000, and a 70 percent rating, for the period from April 13, 
2000 to October 4, 2001, for his service-connected conversion 
disorder, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9424 
(2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9424 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9424 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



A.  For the Time Period from January 9, 1998 to April 12, 
2000

VA outpatient treatment records dated January 1998 indicate 
that the Veteran reported an increase in the severity of his 
symptoms due to job stress.  In a January 1998 VA Outpatient 
Psychiatric Clinic Intake Sheet, a VA psychologist noted that 
the Veteran was medically stable but reported self-harm 
ideation.  He was later seen by a physician, who attributed 
those findings to situational adjustment reaction, not 
conversion disorder.

In a February 1998 VA examination report, the Veteran 
indicated that he worked at Fort Jackson doing general 
maintenance type work and stated that he had missed 
approximately 200 to 400 hours over the past year using 
annual and sick leave because he was unable to function due 
to his shaking and neck cramps.  The Veteran also reported 
that he did not have much of social life, watches TV, did 
housework, got easily upset around others, had anxiety and 
depression, and was about to get in trouble at work due to 
taking leave for his illness.  The Veteran further indicated 
that he had sleep impairment, depressed mood, decreased 
energy levels, anxiety, anger of moderate to severe degree, 
and occasional hopelessness and suicidal ideation with no 
current plan.  The examiner noted that the Veteran denied any 
delusional activities, significant paranoia, or impulse 
control disorder. 

Mental status evaluation findings were noted as oriented, 
neatly dressed, good hygiene, somewhat anxious affect, 
difficulty with speech, and inability to express his ideas 
clearly.  The Veteran admitted to having panic-like anxiety, 
denied getting into fights, and indicated that he was able to 
manage his anger.  The examiner, a VA physician, diagnosed 
conversion disorder with depression and panic-like symptoms, 
moderate to severe at times during the past several years.  
He concluded that the Veteran had difficulty maintaining good 
employment and difficulty with his marriage.  He assigned a 
GAF score of 60 to 65.  He commented that the Veteran 
functioned fairly well during certain periods of time, with a 
GAF score of up to 75 or 80, but when frustrated, withdrew 
occupationally and socially.

The Veteran was marked as successful in a February 1998 
employer evaluation report.  It was noted that the Veteran 
needed to pay more attention to verbal instructions, was very 
courteous, and needed to improve on being more dependable and 
reliable on completing work in a timely manner. 

Additional VA outpatient treatment records dated in 1998 
reflect that the Veteran was seen for various complaints, 
including reports of an unstable marriage and inability to 
cope.  He was given instructions for coping mechanisms on 
several occasions.  In March 1999, it was indicated that he 
possessed a lack of insight into his problems.  Marital 
problems were discussed in a July 1999 treatment record.  The 
Veteran also indicated that he had been employed with Fort 
Jackson for the last four years and reported that it was 
years before he was able to work on a fulltime job due to his 
involuntary head convulsions.  He indicated that he felt that 
there have been severe vocational deficits as well as 
isolation and withdrawal from other staff due to their 
witnessing of his head convulsions.  In August 1999, he 
reported that he was angry, depressed, and frustrated with 
the federal government because of his problems.  Coping 
strategies were discussed in September 1999.  In a November 
1999 mental health treatment note, the Veteran complained of 
insomnia, memory loss, difficulty concentrating, anxiety, not 
going to work some days, anger, and mood swings. 

In a November 1999 VA mental disorders examination report, 
the Veteran indicated that he attended group and individual 
therapy, was diagnosed with conversion disorder, and 
continued to work with maintenance at Fort Jackson.  It was 
noted that he had maintained that job since 1992 and often 
missed work because of his physical problems and due to 
symptoms of his conversion disorder.  The Veteran suggested 
that he had missed 10 days from work in the last month due to 
neck and back problems.  When questioned about a typical 
month of work, the Veteran suggested that he usually missed 3 
to 5 days related to his shaking neck.  The Veteran also 
reported that he was divorced, was not close to his children 
(due to their young age and the divorce), saw one friend on a 
weekly basis, and often spent time alone. 

Mental status examination findings were listed as alert, 
oriented, attentive, euthymic mood, somewhat constricted 
affect, regular speech, good eye contact, logical thought 
processes, mildly impaired short term memory, average 
intelligence, intact concentration, and limited insight into 
his condition.  The Veteran denied any auditory or visual 
hallucinations, delusional content, and current ideation of 
harming himself or others.  He suggested that at times he did 
have fleeting thoughts of hurting himself or others, but 
denied intent to act on this ideation.  The examiner 
diagnosed conversion disorder and assigned a GAF score of 58.  
The examiner indicated that the Veteran was exhibiting 
moderate symptoms associated with a conversion disorder, 
including confusion when his head began to shake, sleep 
problems, difficulty seeing or focusing on things, difficulty 
concentrating, and impaired memory.  The Veteran's social 
adaptability was noted to be moderately impaired.  His 
ability to maintain employment and to perform job duties in a 
reliable, flexible, and efficient manner was also noted to be 
moderately impaired. 

In a February 2000 VA treatment note, the Veteran complained 
of anxiety and depression. 

The Board has determined that the Veteran's conversion 
disorder symptomatology continues to meet or more nearly 
approximate the severity of occupational and social 
impairment contemplated for the 30 percent rating assigned 
for this time period under the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (2008).  See 38 C.F.R. § 4.7 (2008).

Based upon the evidence of record, the Board finds that from 
January 9, 1998 to April 12, 2000, the Veteran's service-
connected conversion disorder was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

Objective medical evidence of record during this time period 
reflects that the Veteran's conversion disorder has been 
manifested by sleep impairment, panic-like anxiety, easily 
upset around others, depressed mood, anger, decreased 
concentration, limited insight, and impaired memory.  These 
symptoms are reflective of occupational and social impairment 
no greater than what is contemplated in the currently 
assigned 30 percent disability rating.

At no point has the Veteran's conversion disorder 
symptomatology met the criteria for a rating in excess of 30 
percent during this time period.  The assignment of a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity, due to 
certain symptoms.  Most of the competent medical evidence of 
record during this period, including VA examination reports 
and VA treatment records, is indicative of a mild to moderate 
impairment.  The Board recognizes that the Veteran reported 
missing 200 to 400 hours of work in 1998 due to his 
conversion disorder and the examiner noted that the Veteran 
had difficulty maintaining good employment in the February 
1998 VA examination report.  However, evidence of record 
clearly shows that the Veteran held a full-time job with the 
same employer since 1992.  In addition, a February 1998 
employer evaluation indicated that the Veteran was given a 
successful rating for job performance.  The Veteran also 
indicated that he missed work due to other orthopedic 
disabilities in the November 1999 VA examination report.  
While evidence of record dated during this time period 
indicates that the Veteran prefers solitary activities, has 
marital difficulties, and sometimes isolates himself from 
others, it also reflects that the Veteran was able to 
maintain some family relationships, sees a friend weekly, and 
exhibited adequate grooming and hygiene.  

The Board also notes that the Veteran has not been found to 
have flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of a 50 percent rating.  The Veteran has 
some documented symptoms of panic-like anxiety, depressed 
mood, fleeting suicidal ideation without a plan, and 
difficulty in interpersonal relationships, although these 
have not been shown to affect the Veteran on a continuous 
basis and/or to limit his ability to function independently 
on a daily basis.  Further, the assigned GAF scores of 58, 
60-65, and 75-80 during this period are indicative mild to 
moderate symptomatology and moderate difficulty in social and 
occupational functioning.  

In conclusion, the Board finds that the Veteran's conversion 
disorder symptoms are adequately accounted for in the 
assigned disability rating of 30 percent for the time period 
from January 9, 1998 to April 12, 2000.  On the basis of the 
cumulative objective evidence, the Board finds that the 
criteria for a disability rating in excess of 30 percent have 
not been met during this time period.

B.  For the Time Period from April 13, 2000 to October 4, 
2001

On April 13, 2000, the Veteran was seen at a VA mental health 
clinic.  He had recently begun to show disruptive symptoms 
and was unable to tolerate group sessions.  He was noted to 
have current symptoms including anger, irritability, had 
verbal "run-ins" with his boss, had missed work, was unable 
to complete tasks, was more hypervigilant, and had more 
anxiety and panic attacks (3 to 4 times a week).  Memory and 
concentration were noted to be unreliable and unpredictable, 
especially with panic and anxiety attacks.  He indicated that 
he was ridiculed at work for his lack of progress, had 
disturbed sleep, was getting a divorce from his second wife, 
and avoided and isolated himself from others.  The examiner 
concluded that the Veteran was having severe symptoms 
impinging on all aspects of his life and would probably not 
be able to work much longer.  The VA psychologist assessed 
hysterical conversion and assigned a GAF score of 48.  

In a July 2000 VA treatment record, the Veteran indicated 
that he continued to have symptoms of anxiety, irritability, 
anger, having to take off work, avoiding, and isolating.  It 
was noted that the Veteran was less able to cope both on and 
off the job and had exhausted all his sick leave.  The 
examiner assessed hysterical conversion and noted 
occupational and social impairment with reduced reliability 
and productivity, disturbance in mood and motivation, and 
difficulty in adapting to stressful condition, including 
normal work stress.  

In an August 2000 VA mental health treatment note, the 
Veteran reported that he was feeling less anxious.  He denied 
problems with mood, appetite, suicidal thoughts, and 
homicidal thoughts.

In a November 2000 VA mental disorder examination report, the 
Veteran complained of seizure like symptoms including shaking 
of the head which occurred four to five times a week.  He 
reported problems at work due to the symptoms and noted that 
he only worked seven to eight days out of a month.  He 
reported difficulty with memory and constant worrying.  His 
affect was primarily anxious and his thought process was 
logical and goal directed.  He was alert and oriented and he 
denied homicidal ideation.  He reported periodic suicidal 
thoughts and indicated that he got rid of his pistol after he 
thought of killing himself with it.  He noted that he became 
irritable easily and recently lost his temper with his boss.  
The examiner diagnosed conversion disorder and generalized 
anxiety disorder as well as assigned a GAF score of 52.  The 
examiner noted that the conversion disorder probably had its 
basis in anxiety.  He further stated that the Veteran's 
social adaptability and interactions with others was severely 
impaired due to problems with shaking his head, anxiety, his 
desire to isolate, and difficulty with speech.  Additionally 
the examiner noted that the Veteran's flexibility, 
adaptability and efficiency in the industrial setting were 
severely impaired.  The examiner estimated the Veteran's 
level of disability to be in the considerable to severe 
range.

In a November 2000 lay statement, the Veteran's friend and 
coworker indicated that she has observed his head shaking 
uncontrollably and the distress that followed that type of 
attack. 

The Veteran submitted earning and leave statements dated in 
December 2000 that reflected 159 hours of sick leave had been 
used YTD (year to date). 

In a January 2001 VA mental health individual psychotherapy 
treatment note, the Veteran reported ongoing vocational 
difficulties due to his service-connected condition and an 
inability to cope with day to day stresses.  Mental status 
evaluation findings were noted as alert, oriented, increasing 
depression, difficulty sleeping, and panic attacks. 

In a May 2001 VA mental health individual psychotherapy 
treatment note, the Veteran reported his divorce was 
finalized.  He further indicated that he was in too much back 
pain and needed to get a less strenuous job.  The examiner 
diagnosed conversion disorder and assigned a GAF score of 45.

In a June 2001 VA mental health individual psychotherapy 
treatment note, the examiner noted that the Veteran had been 
treated with psychotrophic medication, group therapy, and 
individual insight psychotherapy.  The Veteran's symptoms 
were noted to be increased anxiety and depression triggering 
and resulting in increasingly overwhelming head shaking and 
motor tension; increased anger and irritability with some 
thoughts of harming himself and others on the job; panic 
attacks several times a week resulting in not being able to 
go to work or attend to personal chores; memory, 
concentration, comprehension, and at times judgment affected 
on a daily basis due to symptoms; avoiding and isolating from 
others both on and off job; not being able to tolerate job 
stress; chronic pain from back contributing to his general 
inability to cope with daily symptoms and increasing his 
anxiety/conversion condition.  The examiner indicated that 
the Veteran's behavior, emotions, and cognitions were 
unreliable and unpredictable due to these conditions.  It was 
further noted that the Veteran was unable to reliably and 
consistently complete job tasks as well as had severe 
anxiety/anger periods daily when he either socially withdrew 
or acted out towards others.  It was noted that the Veteran 
had complied with all treatment recommendations, but that 
treatment had not been sufficient.  His condition was noted 
to have worsened to the point that the VA psychologist opined 
that he was not able to work on any regular, day to day, 40 
hour per week job due to his hysterical conversion, chronic 
pain, and associated anxiety and depression.  The examiner 
diagnosed hysterical conversion and assigned a GAF score of 
42. 

In a June 2001 Statement of Disability for the Veteran's 
application for disability retirement, he requested light 
duty due to his nervous condition and indicated that he 
became too disabled to work as of February 2001. 

An October 2001 letter from the Office of Personnel 
Management (OPM) reflected that the Veteran's application for 
disability retirement had been approved. 

The Veteran submitted earning and leave statements dated in 
October 2001 that reflected 214 hours of annual leave and 84 
hours of sick leave had been used YTD. 

The Board has determined that the Veteran's conversion 
disorder symptomatology continues to meet or more nearly 
approximate the severity of occupational and social 
impairment contemplated for the 70 percent rating assigned 
for this time period under the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (2008).  See 38 C.F.R. § 4.7 (2008).

Objective medical findings do not support the assignment of a 
100 percent evaluation for this time period, as evidence of 
record clearly does not indicate that the Veteran's 
conversion disorder symptomatology is productive of total 
social and occupational impairment.  Evidence of record does 
not indicate that the Veteran has exhibited grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Moreover, the 
medical evidence does not otherwise show that the Veteran 
suffers from total occupational impairment attributable 
solely to his service-connected conversion disorder during 
this time period.  While a VA psychologist opined in a June 
2001 VA treatment record that the Veteran was not able to 
work at a regular 40 hour per week job due to his hysterical 
conversion, chronic pain, and associated anxiety and 
depression, earning and leave statements included in the 
record detail that the Veteran remained employed with the 
maintenance department at Fort Jackson through mid October 
2001.  The Board notes that the assigned GAF scores of 42, 
45, 48, and 52 during this time period suggest the type of 
significant or serious impairment contemplated by the 
assignment of a 70 percent disability rating.

In conclusion, the Board finds that the Veteran's conversion 
disorder symptoms are adequately accounted for in the 
assigned disability rating of 70 percent for the time period 
from April 13, 2000 to October 4, 2001.  On the basis of the 
cumulative objective evidence, the Board finds that the 
criteria for a disability rating in excess of 70 percent have 
not been met during this time period.



C.  Both Time Periods

For all the foregoing reasons, the Veteran's claims for 
entitlement to an evaluation in excess of 30 percent for 
conversion disorder, for the period from January 9, 1998 to 
April 12, 2000, and for entitlement to an evaluation in 
excess of 70 percent for conversion disorder, for the period 
from April 13, 2000 to October 4, 2001, must be denied.  The 
Board has considered additional staged ratings, under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected conversion 
disorder that would take the Veteran's case outside the norm 
so as to warrant the assignment of an extraschedular rating 
during either time period in question.  While the Board notes 
that the Veteran complained that his service-connected 
conversion disorder symptoms interfered with his job in 
maintenance and have required him to use multiple hours of 
sick and annual leave from 1998 to 2001, there is simply no 
objective evidence showing that the service-connected 
conversion disorder has alone resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 30 percent and 70 percent ratings).  

The Board recognizes that the Veteran reported that he missed 
200 to 400 hours of work in 1998 and that the examiner noted 
that the Veteran would have difficulty maintaining good 
employment during the February 1998 VA examination.  However, 
the Veteran did not submit any earnings and leave statements 
reflecting those amounts of leave taken during 1998.  As 
noted above, a February 1998 employer evaluation also clearly 
indicated that the Veteran was assigned a successful rating 
for job performance during this time period.  The Veteran 
also indicated that he missed work due to other orthopedic 
disabilities in a November 1999 VA examination report as well 
as multiple VA treatment records dated during the time period 
from January 9, 1998 to April 12, 2000.  Finally, the VA 
examiner specifically noted that the Veteran's ability to 
maintain employment and to perform job duties in a reliable, 
flexible, and efficient manner was only moderately impaired 
in the November 1999 VA examination report.

The Board has also been instructed to address the viability 
of an extraschedular claim for the time period from April 13, 
2000 to October 4, 2001, including discussion of findings 
located in VA treatment notes dated in April 2000, July 2000, 
and June 2001.  In the April 2000 VA treatment note, the 
examiner concluded that the Veteran was having severe 
symptoms impinging on all aspects of his life and would 
probably not be able to work much longer.  In the July 2000 
VA treatment record, it was noted that the Veteran was less 
able to cope both on and off the job and had exhausted all 
his sick leave.  In the June 2001 VA treatment record, a VA 
psychologist opined that he is not able to work on any 
regular, day to day, 40 hour per week job due to his 
hysterical conversion, chronic pain, and associated anxiety 
and depression.  The Veteran also submitted earnings and 
leave statements reflecting that large amounts of annual and 
sick leave were taken during 2000 and 2001.  However, the 
Board notes that evidence of record shows the Veteran 
maintained full-time employment with his long time employer 
through mid October 2001 before being awarded disability 
retirement.  In addition, the Veteran also indicated that he 
missed work due to orthopedic symptomatology, like back pain, 
in multiple VA treatment records dated during this time 
period.  

Finally, the Board has considered whether the Veteran's 
conversion disorder presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a low back 
condition.

Entitlement to an evaluation in excess of 30 percent for 
conversion disorder, for the period from January 9, 1998 to 
April 12, 2000, is denied.

Entitlement to an evaluation in excess of 70 percent for 
conversion disorder, for the period from April 13, 2000 to 
October 4, 2001, is denied.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In an October 2008 rating decision, the RO awarded service 
connection and assigned a 20 percent rating for arthritis of 
the lumbar spine with disc herniation, effective May 29, 
1997.  In a statement received in December 2008, the Veteran 
expressed disagreement with the effective date of May 29, 
1997 that was assigned for the award of service connection 
for arthritis of the lumbar spine with disc herniation.  This 
statement is accepted as a timely notice of disagreement 
(NOD) with the October 2008 rating decision on this issue.  
See 38 C.F.R. §§ 20.201, 20.302(a) (2008).  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that when an 
appellant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  
Consequently, this matter will be remanded for the issuance 
of a SOC.

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and 
his attorney a SOC addressing the claim 
for entitlement to an effective date 
earlier than May 29, 1997 for the award 
of service connection for arthritis of 
the lumbar spine with disc herniation.  
The Veteran is hereby informed that he 
must submit a timely and adequate 
substantive appeal as to this issue for 
the issue to be before the Board on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


